          Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JOSE RAMOS, individually and on behalf of all :
other employees similarly situated; FRANCIS                   :
RIVERA, individually and on behalf of all other :
employees similarly situated; and GUILLERMO :
IGNACIO, individually and on behalf of all                    :
other employees similarly situated,                           :
                                                                  MEMORANDUM
                           Plaintiffs,                        :
                                                                  OPINION AND ORDER
                                                              :
v.                                                            :
                                                                  18 CV 4790 (VB)
                                                              :
GREENWICH CATERING CORP. d/b/a                                :
Turkiss; EB2, INC. d/b/a Turkiss; MARK                        :
KOHLER a/k/a Max; and CANTURK YILMAZ :
a/k/a John,                                                   :
                          Defendants.                         :
--------------------------------------------------------------x

Briccetti, J.:

         By Order dated February 7, 2020, the Court adopted Magistrate Judge Sarah Netburn’s

Report and Recommendation (“R&R”) on plaintiffs’ motion for entry of default judgment

against defendants. (Doc. #72). The Court thereby (i) granted in part and denied in part the

motion for default judgment; (ii) awarded plaintiff Jose Ramos $53,816.80 in damages, plaintiff

Francis Rivera $20,893.99 in damages, and plaintiff Guillermo Ignacio $26,784.00 in damages;

and (iii) denied without prejudice to refiling with proper documentation plaintiffs’ application for

attorneys’ fees and costs. (Id.).

         Now pending is plaintiffs’ renewed and unopposed application for attorneys’ fees and

costs. (Doc. #69).

         For the reasons set forth below, the Court awards plaintiffs $12,651 in attorneys’ fees and

costs.

         Familiarity with the factual and procedural background of this case is presumed.




                                                         1
        Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 2 of 7



                                          DISCUSSION

I.     Legal Standard

       Both the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”)

allow a prevailing plaintiff to recover a reasonable attorney’s fee and costs. See 29 U.S.C.

§ 216(b); N.Y. Lab. Law § 198(1-a). “District courts enjoy broad discretion when setting a fee

award, but they must clearly and concisely state reasons supporting the award.” Tackie v. Keff

Enters. LLC, 2014 WL 4626229, at *6 (S.D.N.Y. Sept. 16, 2014). 1

       This Court utilizes the “lodestar” method to assess a reasonable attorney’s fee. Millea v.

Metro-North R.R., 658 F.3d 154, 166 (2d Cir. 2011). “[T]he lodestar—the product of a

reasonable hourly rate and the reasonable number of hours required by the case—creates a

presumptively reasonable fee.” Id. This lodestar method requires the party seeking fees to

identify contemporaneous time records, specifying “each attorney, the date, the hours expended,

and the nature of the work done.” N.Y.S. Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d

1136, 1148 (2d Cir. 1983).

       The attorney’s rate must square with those “prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.” Mirologio

S.P.A. v. Conway Stores, Inc., 629 F. Supp. 2d 307, 314 (S.D.N.Y. 2009) (quoting Reiter v.

MTA N.Y.C. Transit Auth., 457 F.3d 224, 232 (2d Cir. 2006)). Ultimately, the rate used in

determining a fee award should be what “a reasonable, paying client would be willing to pay.”

Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 184 (2d

Cir. 2008). In assessing the rate, the Court must:




1
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.


                                                 2
          Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 3 of 7



          bear in mind that a reasonable, paying client wishes to spend the minimum
          necessary to litigate the case effectively. The district court should also consider
          that such an individual might be able to negotiate with his or her attorneys, using
          their desire to obtain the reputational benefits that might accrue from being
          associated with the case.

Id. at 190.

          Following an assessment of counsel’s rate, the Court must make “a conscientious and

detailed inquiry into the validity of the representations that a certain number of hours were

usefully and reasonably expended.” Lunday v. City of Albany, 42 F.3d 131, 134 (2d Cir. 1994).

“The critical inquiry is ‘whether, at the time the work was performed, a reasonable attorney

would have engaged in similar time expenditures.’” Reiter v. Metro. Transp. Auth. of N.Y.,

2007 WL 2775144, at *9 (S.D.N.Y. Sept. 25, 2007) (quoting Grant v. Martinez, 973 F.2d 96, 99

(2d Cir. 1992)). In its discretion, the Court may reduce the identified number of hours to account

for overbilling, duplicative work, and the like. LV v. N.Y.C. Dep’t of Educ., 700 F. Supp. 2d

510, 524 (S.D.N.Y. 2010). Indeed, the Court may reduce the number of hours for work that is

“excessive, redundant, or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434

(1983).

          When calculating the lodestar, the Court must also remain mindful of the factors set forth

in Johnson v. Georgia Highway Exp., Inc.:

          (1) the time and labor required; (2) the novelty and difficulty of the questions;
          (3) the level of skill required to perform the legal service properly; (4) the
          preclusion of employment by the attorney due to acceptance of the case; (5) the
          attorney’s customary hourly rate; (6) whether the fee is fixed or contingent; (7) the
          time limitations imposed by the client or the circumstances; (8) the amount
          involved in the case and the results obtained; (9) the experience, reputation, and
          ability of the attorneys; (10) the undesirability of the case; (11) the nature and length
          of the professional relationship with the client; and (12) awards in similar cases.

Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d at 186 n.3

(citing Johnson v. Ga. Highway Exp., Inc., 488 F.2d 714, 716 (5th Cir. 1974)).



                                                     3
        Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 4 of 7



II.    Application

       For the reasons set forth below, plaintiffs’ request for $17,356 in attorneys’ fees and costs

is excessive. In an exercise of its discretion, the Court instead awards plaintiffs $12,651.

       A.      Attorneys’ Rates

       Plaintiffs’ counsel’s requested hourly rates are as follows: $400 per hour for Jian Hang,

principal of Hang & Associates, PLLC (“Hang Law”); $300 per hour for Lorena Duarte, a

former associate of Hang Law; and $250 per hour for Zindzi Baugh Corbett, an associate of

Hang Law.

       Hang’s rate is consistent with the market rate in this district for experienced attorneys or

partners in FLSA and NYLL employment cases of reasonably comparable skill, experience, and

reputation. See Surdu v. Madison Glob., LLC, 2018 WL 1474379, at *10 (S.D.N.Y. Mar. 23,

2018). In addition, Corbett’s rate is consistent with the market in this district for associate

attorneys in FLSA and NYLL employment cases. Zokirzoda v. Acri Café Inc., 2020 WL

359908, at *7 (S.D.N.Y. Jan. 22, 2020). However, Duarte’s rate is unreasonably high in light of

the simplicity of the issues in this case and also the rate she has charged in similar cases in this

district during the same timeframe. See, e.g., Monica v. Deals on Broadway Corp., 2019 WL

266679, at *3 (S.D.N.Y. Jan. 18, 2019) (referencing Duarte’s attorney’s fee submission, which

reflects an hourly rate of $275 for work completed in 2018). Accordingly, the Court reduces

Duarte’s hourly rate to $275.




                                                  4
        Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 5 of 7



       B.         Number of Hours Billed

       The Court has carefully reviewed Hang Law’s invoice, which reflects Hang billed 6.5

hours of work, Duarte billed 41.6 hours of work, and Corbett billed 5 hours of work in

connection with this matter. 2 The Court accepts as reasonable counsel’s time expenditures,

except as set forth below:

       1.      The Court declines to award attorneys’ fees for time expended drafting the

instant application, as such time was not spent pursuing plaintiffs’ claims and could have been

avoided if counsel had properly submitted the application as part of plaintiffs’ motion for default

judgment. Accordingly, the Court disregards 4.80 hours of time, billed at $250 per hour

($1,200), and 1.80 hours of time, billed at $400 per hour ($720), expended on the instant

application.

       2.      The Court disallows Corbitt’s 0.20 hours billed on January 17, 2020, for preparing

and filing a notice of appearance, which was filed after Judge Netburn issued the R&R. Indeed,

based on counsel’s invoice, it appears Corbitt appeared in this action only to draft and prepare

the instant application. The Court therefore disallows 0.20 hours of Corbitt’s time, billed at $250

per hour ($50), as well as 0.10 hours, billed at $400 per hour, for Hang’s review of Corbitt’s

notice of appearance ($40).

       3.      The Court disallows as duplicative 0.40 hours expended refiling the original

complaint, and 0.20 hours expended refiling the amended complaint. These documents were

refiled due to counsel’s own filing errors. Thus, the Court disallows 0.60 hours, assessed at $275

per hour ($165).



2
        Hang’s declaration states incorrectly that he billed 6.3 hours of work and that Duarte
billed 41.8 hours of work. And it is consistent: the invoice notes a total fee expenditure of
$16,310, but the individual time entries on the invoice amount to $16,330.


                                                   5
        Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 6 of 7



       4. The Court disallows counsel’s time expended with respect to plaintiffs’ first

application for the Clerk’s entry of defendants’ default. After the Clerk entered defendants’

default in August 2018, counsel requested leave to file, and did file, an amended complaint. In

January 2019, counsel again sought the Clerk’s entry of defendants’ default after defendants

failed to respond to the amended complaint. Accordingly, the Court disallows as duplicative

counsel’s time expended from August 16, 2018, to August 22, 2018, as follows: 2.6 hours,

assessed at $275 per hour ($715), and 0.20 hours, billed at $400 per hour ($80).

       5. Counsel’s 1.70 hours expended on July 20, 2018, for drafting a half-page letter

regarding the status of service in this case, is excessive. A reasonable amount of time to have

spent drafting and filing the status report is 0.50 hours. Thus, the Court reduces this expenditure

by 1.2 hours, assessed at $275 per hour ($330).

       6.   Counsel’s 1.60 hours expended on April 19, 2019, for drafting and filing an affidavit

of service of plaintiffs’ motion for default judgment, is excessive. A reasonable amount of time

to have spent drafting and filing a form affidavit of service is 0.20 hours. Thus, the Court

reduces this expenditure by 1.40 hours, assessed at $275 per hour ($385).

       7.   Counsel’s 3.20 hours expended on September 7, 2018, for meeting with one of the

three plaintiffs and preparing his affidavit, is excessive. On September 6, 2018, counsel spent

1.10 hours and 1.20 hours, respectively, for similar meetings with and work regarding the other

two plaintiffs in this case. Accordingly, the Court reduces this expenditure by 2.0 hours,

assessed at $275 per hour ($550).

       Accordingly, the Court finds that an appropriate and reasonable fee award to be 4.40

hours of work at a rate of $400 per hour ($1,760), and 35.80 hours of work at a rate of $275 per

hour ($9,845), for a total of $11,605 in attorneys’ fees.




                                                  6
        Case 7:18-cv-04790-VB-SN Document 74 Filed 02/20/20 Page 7 of 7



       As for costs, the Court accepts plaintiffs’ requested amount, comprising a court filing fee

($400) and charges for service of process ($646). Such costs are “the types of legitimate

expenses that would normally be charged to clients.” Zimmerman v. Portfolio Recovery

Assocs., LLC, 2013 WL 6508813, at *4 (S.D.N.Y. Dec. 12, 2013). Accordingly, plaintiffs are

awarded $1,046 in reimbursable costs.

       Therefore, the total award is $12,651.

                                        CONCLUSION

       The Court awards plaintiffs attorneys’ fee and costs in the total amount of $12,651.

       The Court will enter Judgment in accordance with this Memorandum Opinion and Order

as well as the Court’s prior Order adopting Judge Netburn’s Report and Recommendation.

       The Clerk is instructed to terminate the motion. (Doc. #69).

Dated: February 19, 2020
       White Plains, NY

                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                7
